UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6738



ROSCOE BERRY,

                                              Plaintiff - Appellant,

          versus


DENNIS HARPER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-237-5-H)


Submitted:   November 5, 1998          Decided:     November 19, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roscoe Berry, Appellant Pro Se.    G. Christopher Olson, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roscoe Berry appeals the district court's order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Berry v. Harper, No. CA-97-237-5-H (E.D.N.C. Apr.

28, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2